DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the gaps" in line.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claims 6 is rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 – 15, 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2017/01275954).
Regarding Claims 1, 14, 15:
Tseng et al. teaches a device (13) comprising: a layer of pPTC (21); a top layer (22) of sectioned electrically conductive portions disposed on one side of the layer of pPTC; and a bottom layer (23) of sectioned electrically conductive portions disposed on an opposite side of the layer of pPTC; wherein the sectioned portions of the top and bottom layers are spaced (Fig 2) such as to force current through the device in a path that oscillates between the top layer and the bottom layer through the layer of pPTC (paragraph 0031).
	Regarding Claim 2:
Tseng et al. teaches the spacing between the sectioned portions of the top layer and between the sectioned portions of the bottom layer are at least twice the thickness of the layer of pPTC (Fig 2).
	Regarding Claim 3:
Tseng et al. teaches the sectioned portions of the top and bottom layers are of constant size (Fig 2).
	Regarding Claim 4:
Tseng et al. teaches the device as a constant power density over the surface area of the device (paragraph 0031).
	Regarding Claim 7:
Tseng et al. teaches the sectioned portions in the top and bottom layers act as a series of resistive devices (paragraph 0031).
	Regarding Claim 8:
Tseng et al. teaches the device has multiple areas of sectioned portions in the top and bottom layers, each area of sectioned portions having sectioned portions of sizes different from the size of the sectioned portions in other areas (Fig 2).
	Regarding Claim 9:
Tseng et al. teaches the multiple areas of sectioned portions in the top and bottom layers are separated from each other by a gap that prevents current from passing between the areas of sectioned portions (Fig 2).
	Regarding Claim 10:
Tseng et al. teaches the sectioned portions in each area are all the same size (Fig 2).
	Regarding Claim 11:
Tseng et al. teaches each of the multiple areas is electrically connected in parallel (paragraph 0031).
	Regarding Claim 12:
Tseng et al. teaches the device has multiple areas of sectioned portions in the top and bottom layers, each area of sectioned portions having a different power density when a voltage is applied to the device (Fig 2).
	Regarding Claim 13:
Tseng et al. teaches the device is a heater (paragraphs 0004 and 0009) and further wherein each area of sectioned portions provides a different temperature when a voltage is applied to the device.
	Regarding Claim 17 – 20
Tseng et al. teaches each of the multiple areas are electrically connected in parallel (Fig 2, paragraph 0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 – 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0125954).
Regarding Claims 5 – 6, 16:
Tseng et al. teaches all of the claimed limitations except for the sectioned portions of electrically conductive material are arranged such that the gaps between the sectioned portions on the top layer and the gaps between the sectioned portions on the bottom layer are non-aligned.
However, it would have been an obvious matter of design choice to arrange the layers in a non-aligned configuration as the relocation of the layers are considered a routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747